



COURT OF APPEAL FOR ONTARIO

CITATION:
Rousay v. Rousay, 2014 ONCA 732

DATE: 20141022

DOCKET: C57393

Feldman, Juriansz and Rouleau JJ.A.

BETWEEN

Iain Robert Rousay

Plantiff (Appellant)

and

John Rousay, Lauria Mae Lainson, and Beverley
    Frances Rock

Defendants (Respondents)

Iain Rousay, appearing in-person

Arie Gaertner and Willaim H. Levitt, for the respondents

Heard: October 20, 2014

On appeal from the order of Justice Carol J. Brown of the
    Superior Court of Justice, dated June 27, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has not persuaded us that Brown J. erred in her conclusion
    that his proposed causes of action for breach of good faith and stating a false
    address are not reasonable causes of action known to law.

[2]

The appellants real concern is the validity of the impugned will, which
    issue is being raised by him in another action.

[3]

The appeal is dismissed with costs fixed at $2,500 inclusive of
    disbursements and HST.


